PREVIOUS OFFICE ACTION DATED 7/29/2022 HAS BEEN VACATED IN VIEW OF AN INADVERTANT ERROR

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Claim Status
	Applicant’s reply filed 2/10/2021 is acknowledged.
	Claims 1-5, 8-16, and 18-23 were pending. Claim 1 has been amended. New claims 28-29 have been added
	Currently claims 1-5, 8-16, 18-23 and 28-29 are pending and under examination.

Information Disclosure Statement
	Applicant’s IDS dated 12/13/2021 has been acknowledged and considered. A signed copy is attached hereto
Rejections Withdrawn
	Rejection of claims 1-5, 8, 11-12, 16, and 18-19 under 35 U.S.C. § 103 as being unpatentable over Goletz (US 2013/0209458 A1, published 8/15/2013) in view of Engebraaten is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 9-10 under 35 U.S.C. § 103 as being unpatentable over Goletz, further in view of Glycotope (WO 2011/012309 A1, published 2/3/2011) and Danielczyk (US 2015/03.68363 A1, published 12/24/2015) is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 13-15 under 35 U.S.C. § 103  as being unpatentable over Goletz, further in view of Polakis (Pharmacol Rev. 2016 Jan; 68(1): 3-19, published January 2016) is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 20-23 under 35 U.S.C. § 103 as being unpatentable over Goletz, further in view of Hettmann (WO 2015/155998 A1, published 10/15/2015) is withdrawn in view of the Applicant’s amendments.

New Objections/Rejections Necessitated by Applicant’s Amendments
Claim Objections
Claim 28 objected to because of the following informalities:  
	The phrase “commonly used” in claim 28 is objected to. The term “commonly used” is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The boundaries of what “commonly used” doses are for monotherapy with the inhibitor of an ErbB receptor are not clear.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-16, 18-23 and 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The newly added limitation in claims 1 and 29, “wherein the cancer does not depend on the activation of ErbB receptors for proliferation” is new matter.
	All the other claims depend on claim 1.
	Applicant points to page 2, lines 22-29 and page 25, lines 27-32 of the specification for support. However, these do not provide supported for the newly added limitation of claim 1. Page 2 recites the current state of the art in regards to cancers with a mutation in KRAS, rendering the K-RAS protein, which is a member of the downstream signaling cascade of EGFR, constantly active. Page 26 describes embodiments wherein the cancer includes cells having a KRAS mutation, in particular a mutation resulting in constitutively active K-RAS protein. The specification as filed does not mention cancers “wherein the cancer does not depend on the activation of ErbB receptors for proliferation”, anywhere.
	Further, the working examples and figures are all directed only towards an increase in MUC1 in prostate, breast, and lung cancer cell lines after administration of specific EGFR inhibitors - afatinib, erlotinib, cetuximab, and erbitux. The ErbB receptor family of RTKs comprises four distinct receptors: the EGFR (also known as ErbB1/HER1), ErbB2 (neu, HER2), ErbB3 (HER3) and ErbB4 (HER4). The specification does not disclose any support or data in regards to ErbB receptors HER2, HER3, and HER4. As the instant specification does not elaborate on any of the other ErbB receptors, there is no support for ErbB receptors. Further, there is no data in regards to cancers with KRAS mutations and ErbB receptor activation status. The working examples and figures are all directed only towards an increase in MUC1 in prostate, breast, and lung cancer cell lines with wild type KRAS, and no further elaboration on the activation status of any ErbB receptors in these cancer cell lines.
	Applicant’s recitation of “a KRAS mutation, in particular a mutation resulting in constitutively active K-Ras protein” on pages 2 and 26 do not support for the newly added limitation of “wherein the cancer does not depend on the activation of ErbB receptors for proliferation” for the reasons discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12, 16, 18-19, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (US 2013/0209458 A1, published 8/15/2013) in view of Engebraaten (Int J Cancer. 2000 Dec 15;88(6):970-6., published 12/15/2000).
Examiner has interpreted the “and/or” as “or” in the newly added limitations of claims 1 and 29, and thus claims are interpreted as “…wherein the cancer does not depend on the activation of ErbB receptors for proliferation”.
	In regards to claims 1-3, 16, and 18 Goletz teaches an anti-MUC1 antibody for use in the treatment, prophylaxis, diagnosis, prognosis and/or monitoring of a cancer, in particular a cancer expressing MUC1, in particular the tumor antigen TA-MUC1. In this embodiment, the cancer preferably is selected from the group consisting of ovarian cancer, breast cancer, lung cancer, cervix cancer, endometrium cancer, gastrointestinal cancer, kidney cancer and urothelial cancer. The antibody composition comprising an anti-MUC1 antibody can be used in cancer therapy together with another agent, in particular a chemotherapeutic agent such as described in Goletz (Page 23, paragraph [0230]).
	Goletz teaches an anti-EGFR antibody for use in the treatment, prophylaxis, diagnosis, prognosis and/or monitoring of a cancer, in particular a cancer expressing EGFR, in particular the tumor antigen In this embodiments, the cancer preferably is selected from the group consisting of colorectal cancer, metastatic colorectal cancer, head-neck cancer, Squamous cell carcinoma of head and neck, non-Small cell lung cancer, renal cell carcinoma, mamma carcinoma and triple negative mamma carcinoma. The antibody composition comprising an anti-EGFR antibody can be used in cancer therapy together with another agent, in particular a chemotherapeutic agent such as described Goletz (Page 23, paragraph [0229]).
	Goletz further teaches in contrast to the commonly used anti-EGFR antibodies, the antibody composition according to the present invention comprising anti-EGFR antibodies having an improved circulation half-live and/or an increased ADCC activity are capable of killing any tumor cells expressing EGFR, in particular those tumor cells having a high EGFR expression rate such as those wherein the expression of EGFR is increased in comparison to normal tissue. Thus, said antibody composition according to the present invention has the advantage that not only the proliferation of target tumor cells is inhibited, but the target tumor cells are killed, and that the anti-EGFR antibodies are effective against tumor cells irrespective of the activation status of the EGFR signal transduction pathway. In particular, the therapeutic activity of these anti-EGFR antibodies is more independent of the activity of downstream elements of the EGFR signal transduction pathway, especially constitutively active K-Ras mutants. Thus, using the antibody composition according to the present invention comprising anti-EGFR antibodies having an increased ADCC activity as described above expands the group of treatable patients to those patients having a tumor or cancer cells which cannot be treated by blocking ligand binding to EGFR. In particular, this includes tumors or cancer cells comprising an activating mutation or overexpression in the EGFR signal transduction pathway Such as a constitutively active K-Ras mutant, a constitutively active PI3 kinase mutant or an overexpression of Raf kinase (page 23-24, paragraph [234]).
	Goletz further teaches in particular the anti-EGFR antibody in the antibody compositions according to the invention comprising a chimeric or humanized anti-EGFR antibody has a higher circulation half-life and a higher ADCC activity than the anti-EGFR antibody Cetuximab expressed in mouse SP2/0 cells (Erbitux). Furthermore, in particular the absence of Galili structures reduces unwanted side effects. This combination of advantageous features furthermore, allows reducing the necessary antibody dosage necessary for effective treatment thereby also lowering the risk of unwanted side effects (page 22, paragraph 227).
	Engebraaten teaches an anti-MUC1 antibody BM 7 to which cytotoxin is added, and an anti-EGFR antibody 425.3 (corresponding to a receptor of the ErbB family) were co-administered to breast cancer cells (page 974, Table IV). It is also described that the Anti-MU 1 antibody recognizes an epitope that is glycosylated (Abstract, Material and Method Antibodies to Column, Cell Column, Table IV). Here, it is also suggested that the anti-EGFR antibody 425.3 to which the cytotoxin has been added inhibits the function after binding to EGFR (p. 971 to P. 972, Dose - finding and toxicity column, Table 1). Thus, it is recognized that the anti-EGFR antibody 425.3 to which cytotoxin has been added corresponds to an inhibitor of EGFR. 
	Although Goletz does not specifically teach administering an anti-MUC1 antibody and an anti-EGFR antibody together, it would be obvious to one of ordinary skill in the art to modify the method of Goletz, to further comprise administering an anti-MUC1 antibody in combination with an anti-EGFR antibody in order to treat lung cancer. One would be motivated to add the additional anti-MUC1 antibody, known to treat lung cancer, to a treatment regimen involving administering an anti-EGFR antibody, known to treat lung cancer, in order to more effectively treat lung cancer. Further one would have a reasonable expectation of success since both antibodies are known to treat lung cancer, and both antibodies are known to work in combination with other agents. Further Engebraaten has already shown that a method of using an anti-MUC1 antibody and anti-EGFR antibody can be used to treat cancer (Table IV). Further, one would administer the anti-EGFR antibody of Goletz, an inhibitor of an ErbB receptor, in a dose which is reduced compared to the dose commonly used for monotherapy with the inhibitor of an ErbB receptor as Goletz teaches above that the advantageous features of the anti-EGFR antibody of Goletz allows reducing the necessary antibody dosage necessary for effective treatment thereby also lowering the risk of unwanted side effects.
	Further, it would have been obvious to one of ordinary skill in the arts to modify the method above, to specifically treat a cancer that does not depend on the activation of ErbB receptors for proliferation, as taught by Goletz. One would have been motivated to do so, with a reasonable expectation of success, as Goletz specifically teaches anti-EGFR antibodies that are effective against tumor cells irrespective of the activation status of the EGFR signal transduction pathway.
	In regards to claims 4-7, Goletz teaches a chimeric or humanized anti-TA-Muc1-antibody capable of specifically binding an epitope comprising the amino acid sequence PDTR (SEQ ID NO: 13) or, more preferably PDTRP (SEQ ID NO: 14). The binding to this epitope preferably is glycosylation dependent, wherein in particular the binding is increased if a carbohydrate moiety is attached to the threonine residue of the sequence PDTR or PDTRP respectively. Preferably, the binding is increased if the epitope is glycosylated at the threonine residue with a carbohydrate moiety selected from the group consisting of N-acetylgalactosamine (Tn), sialyl α2-6 N-acetylgalactosamine (STn), galactose β1-3 N- acetylgalactosamine (TF) and galactose B1-3 (sialyl α2-6) N-acetylgalactosamine (sTF), preferably with Tn or TF (Page 13, paragraph [0115]).
	It would be obvious to one of ordinary skill in the art to modify the method as taught above by Goletz and Engebraaten, to further comprise specifically administering the anti-TA-MUC1 antibody as taught by Goletz, paragraph [0115]. One would be motivated to use the specific antibody as taught in paragraph [0115], as Goletz teaches that the recited antibody in paragraph [0115] is a preferred anti-Muc1 antibody to be used in their invention. Goletz discloses an anti-MUC1 antibody for use in the treatment, prophylaxis, diagnosis, prognosis and/or monitoring of a cancer, and further discloses the specific antibody as taught in paragraph [0115], as a preferred anti-Muc1 antibody. One of ordinary skill would have a reasonable expectation of success that using the preferred anti-MUC1 antibody would be an effective treatment for lung cancer.
	In regards to claim 8, Goletz discloses that Pankomab can be used for treatment of ovarian cancer, breast cancer, and lung cancer (Page 19, Table, paragraph [0191]).
	It would be obvious to one of ordinary skill in the art to modify the method as taught above Goletz, and Engebraaten, in regards to claims 1-3, to further comprise specifically administering Pankomab as taught by Goletz, paragraph [0115]. One would be motivated to use Pankomab, as Goletz teaches that Pankomab is an anti-Muc1 antibody that treats lung cancer. One of ordinary skill would have a reasonable expectation of success that an art-known anti-MUC1 antibody that treats lung cancer, would be an effective treatment for lung cancer.
	In regards to claim 11, Goletz teaches an anti-Muc1 antibody comprising a glycosylation site present in the Fc part and in the composition at least 80%, preferably at least 90% of the carbohydrates attached to the Fc part do not carry a sialic acid residue. Furthermore, according to one embodiment, at least 5% of the carbohydrates attached to the Fc part carry a bisecting N-acteylglucosamine residue, at least 70% of the carbohydrates attached to the antibody carry at least one galactose residue (this galactose residue preferably is a terminal galactose residue, in particular attached to an N-acetylglucosamine residue, in particular positioned at the terminus of one or more branches of the carbohydrate chains, optionally further carrying a sialic acid residue) (paragraph [0171]).
	It would be obvious to one of ordinary skill in the art to modify the method as taught above by Goletz, and Engebraaten, in regards to claims 1-3, to further comprise modifying the glycosylation pattern of the antibody as taught by Goletz. One would be motivated to modify the glycosylation patterns, as Goletz teaches that antibody compositions with glycosylation patterns show an improved half-life compared to antibody compositions not having a respective glycosylation pattern (paragraph [0169]). One of ordinary skill would have a reasonable expectation of success that modifying the glycosylation pattern of an anti-MUC1 antibody that treats lung cancer in order to increase the half-life of said antibody, would result in an effective treatment for lung cancer.
	In regards to claim 12, Goletz teaches the antibody may be coupled to another agent having therapeutic activity. In particular in the treatment of cancer and infections, said further agent has cell-killing activity and may be, for example a radioisotope or a cytotoxin.
	It would be obvious to one of ordinary skill in the art to modify the method as taught above by Goletz, and Engebraaten, in regards to claims 1-3, to further comprise wherein the antibody against MUC1 is coupled to a cytotoxin. One would be motivated to use an antibody against MUC1 coupled to a cytotoxin, in the method of treating lung cancer, as Goletz teaches that in particular in the treatment of cancer and infections, the antibody may be coupled to another agent wherein the further agent has cell-killing activity and may be a cytotoxin. One of ordinary skill would have a reasonable expectation of success that using a cytotoxin, known to be effective in treating cancer when coupled to an antibody, would be effective in treating lung cancer.
	In regards to claim 19, Goletz further teaches that Cetuximab is an anti-EGFR antibody that inhibits EGFR (Page 29, paragraph [0301]) and can be used to treat cancers (Page 19, Table, paragraph [0191]).
	It would be obvious to one of ordinary skill in the art to modify the method as taught by Goletz, and Engebraaten, in regards to instant claims 1-3, to further comprise specifically administering Cetuximab as taught by Goletz. One would be motivated to use Cetuximab, as Goletz teaches that Cetuximab can be used to treat cancers. One of ordinary skill would have a reasonable expectation of success that using Cetuximab, known to treat cancer, would be an effective treatment for lung cancer.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (US 2013/0209458 A1, published 8/15/2013) further in view of Engebraaten (Int J Cancer. 2000 Dec 15;88(6):970-6., published 12/15/2000), and Glycotope (WO 2011/012309 A1, published  2/3/2011), Danielczyk (US 2015/03.68363 A1, published 12/24/2015).
	The teachings of Goletz, and Engebraaten are discussed supra.
	In regards to claims 9-10, Goletz does not teach the specific SEQ ID NOs recited in instant claims 9-10.
	This deficiency is made up for by Glycotope and Danielczyk. 
	Glycotope discloses an antibody having the following characteristics:
	(a) it specifically binds a glycosylated MUC1 tumor epitope, and
	(b) it comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 	16 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 28 (Claim 2). 
	Glycotope further discloses that the antibody can be used to treat lung cancer (Claim 10).
	Glycotope SEQ ID NO: 16 is the same as instant SEQ ID NO: 9, and comprises instant SEQ ID NOs: 1, 3, and 5.
	Glycotope SEQ ID NO: 28 is the same as instant claim SEQ ID NO: 18 and comprises instant SEQ ID NOs: 10, 12, and 14.
	Danielczyk discloses the antibody Panko1 with a VL of SEQ ID NO: 12 and a VH of SEQ ID NO: 11. SEQ ID NO: 12 comprises instant SEQ ID NOs: 11, 13, and 15. SEQ ID NO: 11 comprises instant SEQ ID NOs: 2, 4, and 6. Danielczyk further discloses that the antibody can be used to treat cancer (paragraphs [0345]-[0348]).
	It would be obvious to one of ordinary skill in the art to modify the method as taught above by Goletz, and Engebraaten in regards to claims 1-3, to further comprise specifically administering the anti-MUC1 antibody as taught by Glycotope, or the anti-MUC1 taught by Danielczyk. One would be motivated to the anti-MUC1 antibody as taught by Glycotope, or the anti-MUC1 taught by Danielczyk, as they are both art-known antibodies that treat lung cancer. One of ordinary skill would have a reasonable expectation of success that an art-known anti-MUC1 antibody that treats cancer, would be an effective treatment for lung cancer.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (US 2013/0209458 A1, published 8/15/2013) further in view of Polakis (Pharmacol Rev. 2016 Jan;68(1):3-19., published January 2016), and Engebraaten (Int J Cancer. 2000 Dec 15;88(6):970-6., published 12/15/2000).
	The teachings of Goletz, and Engebraaten are discussed supra.
	In regards to claims 13-15, Goletz does not teach the specific cytotoxin is MMAE.
	This deficiency is made up for by Polakis.
	Polakis teaches that MMAE and MMAF, predominantly MMAE, are the most common cytotoxic agents employed in ADCs (Table 1) (Page 5, Column 2).
	It would be obvious to one of ordinary skill in the art to modify the method as taught by Goletz, and Engebraaten, above in regards to claims 12, to further comprise wherein the antibody against MUC1 is coupled to MMAE. One would be motivated to use an antibody against MUC1 coupled to MMAE, in the method of treating lung cancer, as Polakis teaches that MMAE is the most common cytotoxic agent employed in ADCs. One of ordinary skill would have a reasonable expectation of success that using an common art-known cytotoxin, MMAE, used in ADCs for treating cancers, including lung cancer, would be effective in treating lung cancer.
	Further, it would be obvious to one of ordinary skill in the art to modify the method as taught above by Goletz, Engebraaten, and Polakis to further comprise specifically Pankomab as the anti-MUC1 antibody, as taught by Goletz. One would be motivated to use Pankomab coupled to MMAE, as Goletz teaches that Pankomab is an anti-MUC1 antibody that treats lung cancer. One of ordinary skill would have a reasonable expectation of success that an art-known anti-MUC1 antibody that treats lung cancer coupled to an art-known cytotoxin used in ADCs that treat cancer, would be an effective treatment for lung cancer.

Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (US 2013/0209458 A1, published 8/15/2013) further in view of Hettmann (WO 2015/155998 A1, published 10/15/2015), Engebraaten (Int J Cancer. 2000 Dec 15;88(6):970-6., published 12/15/2000).
	The teachings of Goletz, and Engebraaten are discussed supra.
	In regards to claims 20-23, Goletz does not teach the administration of the inhibitor prior to the administration of the antibody against MUC1. Goletz does not teach the wherein administration of the inhibitor begins at least 1 or 2 days before administration of the anti-MUC 1 antibody begins. Goletz does not teach wherein the combination results in a syngergistic effect.
	These deficiencies are made up for by Hettmann.
	Hettmann teaches an anti-HER3 antibody-drug conjugate administered with another cancer-treating agent such as an anti-EGFR agent i.e. cetuximab, gefitinib, and panitumumab. Hettmann further teaches that it is not necessary that the anti-HER3 antibody-drug conjugate and the other agent exist in the body at the same time, and it is sufficient that the anti-HER3 antibody-drug conjugate and the other agent are incorporated in the body within a certain period (e.g., 1 month, preferably 1 week, more preferably several days, even more preferably 1 day).
	It would be obvious to one of ordinary skill to modify the method above by Goletz, and Engebraaten, to administer the anti-EGFR and anti-MUC1 antibodies a week, month, or several days apart as Hettman teaches ErbB inhibitors (i.e. anti-HER3 antibody, anti-EGFR antibody) can be administered a week, month, or several days apart from an additional cancer-treating agent. Further, it would be obvious to try the administration of ErbB inhibitor prior to the anti-MUC1 antibody as the only other option is administering the ErbB inhibitor after the anti-MUC1 antibody. 
	It would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of compounds can often precede or follow the administration of another compound, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.	
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	In regards to claim 23, as the active steps of the method are discussed supra as being obvious, the resulting synergistic effects will necessarily follow. Absent unexpected results, it would have been obvious for one of ordinary skill to arrive at the claimed method. 

Response to Arguments
	Applicant’s arguments have been carefully considered but are not found to be persuasive.
Applicant argues that the cited references fail to render the presently claimed invention obvious, at least because they provide no motivation, let alone a reasonable expectation of success, in arriving at the claimed invention.
	As discussed in the 10/20/2021 final, although Goletz does not specifically teach administering an anti- MUC1 antibody and an anti-EGFR antibody together, it would be obvious to one of ordinary skill in the art to modify the method of Goletz, to further comprise administering an anti-MUC1 antibody in combination with an anti-EGFR antibody in order to treat lung cancer. One would be motivated to add the additional anti-MUC1 antibody, known to treat lung cancer, to a treatment regimen involving administering an anti-EGFR antibody, known to treat lung cancer, in order to more effectively treat lung cancer. Further one would have a reasonable expectation of success since both antibodies are known to treat lung cancer, and both antibodies are known to work in combination with other agents. Further Engebraaten has already shown that a method of using an anti-MUC1 antibody and anti-EGFR antibody can be used to treat cancer.
	Thus, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements. Also, one of ordinary skill in the art could have combined the methods of treating cancer as claimed as they were both known methods, and that in combination, each element merely performs the same function of treating cancer, as it does separately. Further, one would have a reasonable expectation of success since both antibodies are known to treat cancer, and both antibodies are known to work in combination with other agents. Further, Engebraaten has already shown that a method of using an anti-MUC1 antibody and anti-EGFR antibody can be used to treat cancer.
	Applicant argues that the claims, as amended, are restricted to the treatment of cancer which is not treatable with an ErbB receptor inhibitor or an anti-MUC1 antibodies, respectively. With respect to cancer that does not depend on the activation of ErbB receptors for proliferation, Applicant respectfully notes that ErbB receptor inhibitors are ineffective for treatment because blocking of the binding of ErbB ligands to their respective receptors does not prevent the tumor cells from proliferation. This independence may, in particular, result from a K-Ras mutation which constitutively activates - and thereby uncouples - the downstream signaling of ErbB receptors from ligand binding. This, in turn, leads to constant proliferation of the tumor cells, independent of ErbB receptor activation by their specific extracellular ligands. For such cancers, one of ordinary skill in the art would not have considered using a combination therapy with an ErbB receptor inhibitor and an anti-MUC 1 antibody, since the ErbB receptor inhibitor was thought to be therapeutically ineffective and thus, superfluous. 
	As discussed above, Goletz teaches anti-EGFR antibodies wherein, the therapeutic activity of these anti-EGFR antibodies is independent of the activity of downstream elements of the EGFR signal transduction pathway, especially constitutively active K-Ras mutants. Thus, using the antibody composition according to Goletz comprising anti-EGFR antibodies having an increased ADCC activity as described above expands the group of treatable patients to those patients having a tumor or cancer cells which cannot be treated by blocking ligand binding to EGFR. In particular, this includes tumors or cancer cells comprising an activating mutation or overexpression in the EGFR signal transduction pathway Such as a constitutively active K-Ras mutant, a constitutively active PI3 kinase mutant or an overexpression of Raf kinase (page 23-24, paragraph [234]).
	Thus, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat cancers which do not depend on the activation of ErbB receptors for proliferation as Goletz teaches anti-EGFR antibodies have therapeutic activity, regardless of EGFR activation, and EGFR are a species of ErbB receptors.
	Applicant argues one or ordinary skill in the art would also not have considered the respective combination therapy because, without detectable MUC1 expression, anti- MUC 1 antibodies were thought to have no effect against the tumor cells.
Examiner has interpreted the “and/or” as “or” in the newly added limitations of claims 1 and 29, and thus claims are interpreted as “…wherein the cancer does not depend on the activation of ErbB receptors for proliferation”, and thus this argument is moot.
	Applicant argues a combination of BM7-PE (anti-MUC1 antibody coupled to PE) and 425.3-PE (anti-EGFR antibody coupled to PE) was investigated (see page 974, Table IV). The data in Engebraaten does not show any synergy between the anti-MUC 1 and anti-EGFR immunotoxins (see page 974, Table 4, comparing the 7-day treatments with 20 pg 425.3-PE, 20 pg BM7-PE and 10 pg + 10 pg 425.3-PE + BM7-PE) and, importantly, the observed therapeutic effects are based on the toxin conjugated to this antibody, not any inhibitory activity of the antibody itself. In fact, Engebraaten does not even teach that the combination of the anti-MUC1 antibody and the anti-EGFR antibody (which is not an EGFR inhibitor) as immunotoxin conjugates is favorable. The respective combination was only done in very few rats and did not provide remarkable results (see page 974, Table IV). Engebraaten even states that the treatment effect of this combination "did not reach the 5% significance level" (see page 972, right column, 3rd paragraph). Accordingly, one of ordinary skill in the art would not have been focused on the combination of anti-MUC 1 and anti- EGFR-immunotoxins, based on the teachings of Engebraaten.
	Although Engebraaten does state that the treatment effect of this combination "did not reach the 5% significance level", Engebraaten further teaches that the relatively low treatment efficacy against these cells could be overcome by in vivo increasing the IT dose, as 80 µg BM7-PE prevented tumor growth in the intratibial model in 3 of 5 rats, and further there were no toxicity issues (Page 974, right column, last 2 paragraphs). Thus Engebraaten teaches a method of using both an anti-MUC1 antibody and anti-EGFR antibody together to treat cancer, without any toxicity issues. 
	Applicant argues Figure 2 shows that the IC50 value of the anti-proliferative effect of the anti-MUC 1 antibody is significantly lower in the presence of the ErbB receptor inhibitor. This means that the effect of the antibody already is observed at much lower antibody concentrations. If both therapeutic agents were to act independently from each other, the IC50 value of the anti-MUC 1 antibody would be the same with and without ErbB receptor inhibitor. Furthermore, it is demonstrated that the treatment of the various tumor cells with ErbB receptor inhibitors increased the expression of MUC1 (see Figure 1) and thereby increased the uptake of the anti-MUC1 antibody into the tumor cells (see Figure 3). Therefore, it is evident to one of ordinary skill in the art that, upon treatment with an ErbB receptor inhibitor, the tumor cells are much more susceptible for treatment with an anti-MUC1 antibody.
	Figure 2 shows that at 1 µg/mL of mAb, proliferation is at around 50% for both the combinations of erlotinib and the pankomab conjugate, and afatinib and the pankomab conjugate. The proliferation % is around 95% for the pankomab conjugate, alone. Unless there is proliferation data to compare to afatinib and erlotinib monotherapies, the office is not able to conclude that the proliferation % of 50% for erlotinib and the pankomab conjugate, and afatinib and the pankomab conjugate, are synergistic, or more than additive. For example, if the erlotinib alone results in a 40% proliferation reduction, and the pankomab conjugate alone results in a 5% proliferation reduction, and the erlotinib combined with pankomab conjugate results in a 45% reduction in proliferation (resulting in 55% proliferation), this would not be a synergistic result, but an additive result. However, as there is no data on the afatinib and erlotinib monotherapies, the office cannot determine whether the proliferation % is additive or synergistic. 
	In light of Applicant’s arguments, Examiner agrees that the data in the specification demonstrates the effect underlying the present invention for a variety of cancer types, including lung, prostate, breast and head and neck tumor cell lines in the examples (see page 31, lines 30 to 32). However, the effect was demonstrated with only EGFR receptor inhibitors, including small molecule-type inhibitors (afatinib and erlotinib) and antibody-type inhibitors (cetuximab and erbitux).  There is no data or evidence in regards to the other ErbB receptors including HER2, HER3, and HER4.Thus, the instant claims are still not commensurate with the data. Further, as discussed above, the data in the specification does not demonstrate unexpected or synergistic results.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643